ACCEPTED
                                                                                               01-15-00320-CV
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         7/23/2015 12:06:52 PM
                                                                      TODD W. MENSING CHRISTOPHER PRINE
                                                         BOARD CERTIFIED-CIVIL TRIAL LAW                CLERK
                                                     TEXAS BOARD OF LEGAL SPECIALIZATION
                                                                  DIRECT 713.600.4904
                                                                   MAIN 713.655.1101
                                                                     FAX 713.655.0062
                                                                        FILED
                                                                 TMENSING     IN.COM
                                                                         @AZALAW
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                  July 23, 2015                 7/23/2015 12:06:52 PM
                                                                CHRISTOPHER A. PRINE
                                                                          Clerk
Via Electronic Filing
Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin Street
Houston, TX 77002

        RE:     Case No. 01-15-00320-CV; Revenew International, LLC v.
                PSC Industrial Outsourcing, LP; In the First Court of Appeals,
                Houston, Texas.

Dear Mr. Prine:

       I am writing to provide a second supplement to PSC Industrial
Outsourcing, LP’s motion for attorneys’ fees under Texas Rule of Appellate
Procedure 45. Please find enclosed my affidavit and our firm’s most recent
billing statement. The total attorneys’ fees, costs, and expenses spent in
addressing this appeal by Revenew International, LLC are $35,399.64.
Please provide this information to the panel at your convenience.

                                  Cordially,



                                  Todd W. Mensing

TWM/lan
Enclosure
cc: Via Electronic Service
      Lauren J. Harrison
      Lara Pringle
      JONES WALKER LLP
      1001 Fannin Street, Suite 2450
      Houston, Texas 77002

4834-4721-4118, v. 1
                              NO. 01-15-00320-CV


                  IN THE COURT OF APPEALS FOR THE
                       FIRST JUDICIAL DISTRICT
                           HOUSTON, TEXAS


                REVENEW INTERNATIONAL, LLC, Appellant,

                                        vs.

              PSC INDUSTRIAL OUTSOURCING, LP, Appellee.


     On Appeal from the 281st Judicial District Court of Harris County, Texas
                            Cause No. 2013-59946


                    AFFIDAVIT OF TODD W. MENSING


STATE OF TEXAS   §
COUNTY OF HARRIS §

     Before me the undersigned authority personally appeared Todd W. Mensing,
who after being duly sworn and cautioned, stated as follows:

1.    My name is Todd W. Mensing. I am over eighteen (18) years of age, have
      never been convicted of a felony or crime involving moral turpitude, am of
      sound mind, and am competent to make this Affidavit. I have personal
      knowledge of the statements contained herein and each of them is true and
      correct.

2.    I am lead counsel for PSC Industrial Outsourcing, LP ("PSC") in this case.
      This Affidavit is submitted in support ofPSC's application for an award of its
      attorneys' fees, out-of-pocket expenses, and court costs in this case from
      Revenew International, LLC ("Revenew") or its counsel pursuant to Texas
      Rule of Appellate Procedure 45. This Affidavit is an update to my previous



                                    Page 1 of5
     affidavits concerning attorneys' fees, which were filed on April 14, 2015 and
     May 11, 2015.

3.   I have been licensed to practice in Texas by the Texas Supreme Court since
     November of 1999. My license to practice law has never been suspended or
     revoked, and I am currently a member in good standing with the State Bar of
     Texas. I am currently admitted to the United States District Courts for the
     Southern, Northern, Eastern, and Western Districts of Texas, and the United
     States Court of Appeals for the Fifth Circuit. I am board certified in Civil Trial
     Law by the Texas Board of Legal Specialization.

4.   I graduated in 1999 from the University of Texas School of Law. Prior to
     joining Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. ("AZA") in
     March 2001, I was associated with Vinson & Elkins, L.L.P.

5.   I am familiar with the reasonable and customary hourly rates charged by
     lawyers in Houston and Texas, and I am familiar with the reasonable and
     customary hourly rates charged for commercial litigation in general.

6.   I am familiar with the facts of this case and work performed in connection
     with this case. All of the itemized attorney time spent on this case at AZA
     was performed primarily by me or under my supervision. All of the paralegal
     and legal assistant time at AZA was performed under my supervision.

7.   Revenew filed its notice of Appeal on April 7, 2015. Therefore, I have
     reviewed the time records detailing the fees and expenses AZA has charged
     to PSC in connection with this matter since April 7, 2015 to identify those
     fees which would not have been incurred but for Revenew's appeal. The
     attached Exhibit 1 contains a true and correct copy of our firm's time recorded
     for this appeal between April 7, 2015 and July 21,2015. It is our firm's policy
     to record time in Ill 0 hour increments contemporaneous with the work being
     performed.

8.   I have worked on this case since September 2013. My hourly rate for this
     case is $500 per hour. In my opinion, this rate is reasonable based on my
     training and experience discussed above, and as reflected in my professional
     biography, which is also attached in Exhibit 2 to this Affidavit.

9.   Adam Milasincic, an associate at AZA, has also worked on this matter since
     March 2014. He is a 2011 graduate of the University of Virginia School of
     Law and has been associated with AZA since 2013. He previously practiced
     law with Baker Botts LLP and was licensed by the Texas Supreme Court in

                                     Page 2 of5
      2011. He is admitted to practice before the United States Court of Appeals
      for the Fifth Circuit and the United States District Courts for the Southern,
      Northern, Eastern, and Western Districts of Texas. The hourly rate for Mr.
      Milasincic is $300 per hour for all work in this case. In my opinion, this rate
      is reasonable based on his training and experience. His professional
      biography is attached as Exhibit 3 to this Affidavit.

10.   Edward Goolsby, an associate at AZA, has also worked on this matter since
      November 2014. His professional biography is attached as Exhibit 4 to this
      Affidavit. The hourly rate for Mr. Goolsby is $270 per hour for all work in
      this case. He is a 2014 graduate of the University of Houston Law Center and
      has been associated with AZA since 2014. In my opinion, this rate is
      reasonable based on his training and experience.

11.   Attached as Exhibit 1 to this Affidavit is a true and correct copy of the billing
      statement prepared from contemporaneous daily time records regularly
      prepared and maintained by AZA, containing the time and task records and
      reflecting the activities of the lawyers at my firm in responding to this appeal,
      which is current through July 21, 2015. This statement correctly and
      accurately sets forth the legal services rendered by the lawyers at AZA to PSC
      in this matter. This billing statement has been redacted to the extent necessary
      to protect against the disclosure of information subject to the attorney-client
      and work-product privileges.
12.   As reflected in Exhibit 1, the total hours spent by AZA in drafting PSC
      Industrial Outsourcing, LP's Motion to Dismiss Revenew International,
      LLC's Appeal for Lack of Jurisdiction (the "Motion") and to respond to
      Revenew's appeal, filed April 7, 2015, is 115.2 hours. The corresponding
      attorneys' fees PSC has incurred for the work performed by AZA in
      connection with this appeal is $34,873 as of July 21, 2015, and this is the
      amount PSC seeks to recover in this appeal. This amount does not include
      paralegal fees. This is the total amount after, in the exercise of billing
      judgment, AZA made voluntary fee reductions and adjustments. In my
      opinion, these rates are reasonable, necessary and consistent with what other
      lawyers and legal assistants charge in Harris County.
13.   In addition, out-of-pocket expenses and court costs incurred by PSC related
      to this proceeding were billed separately and are also reflected on Exhibit 1.
      These expenses included such matters as filing fees, copying, and the like. I
      have personally reviewed these incurred expenses and costs, and each falls
      within the range of customary charges for such matters, and each was
      reasonable and necessary to draft the Motion and to respond to Revenew's

                                      Page 3 of5
      appeal. The total amount of PSC's incurred expenses and costs shown on
      Exhibit 1 is $526.64 as of July 21, 2015.
14.   I am personally familiar with the reasonable attorneys' fees and related
      litigation costs and expenses in the Texas market. I am familiar with the usual
      and customary rates charged by attorneys serving in contingent matters and in
      non-contingent fee matters and that have been accepted in cases involving,
      inter alia, commercial disputes. I am personally familiar with the hourly rates
      charged by other litigation counsel of similar skill, experience, and training as
      PSC's counsel and who regularly practice in this area of Texas.
15.   I am also familiar with the factors considered in determining the
      reasonableness of attorneys' fees, as listed in Rule 1.04 of the Texas
      Disciplinary Rules of Professional Conduct, State Bar Rules Art. X § 9, and
      as set forth in Arthur Anderson v. Perry Equip. Corp., 945 S.W.2d 812, 819
      (Tex. 1997). In my opinion, and after considering the factors set forth in Rule
      1.04 ofthe Texas Disciplinary Rules of Professional Conduct, State Bar Rules
      Art. X § 9, and in Arthur Anderson, the fees incurred by PSC were reasonable
      and necessary for the defense of its possession of the premises in these
      proceedings. These legal fees reflect those reasonable and necessary services
      rendered to PSC in responding to this appeal through July 21, 2015.
16.   Considering the attorneys' fees customarily charged in Texas by practitioners
      of comparable skill, training, and experience as PSC's counsel, in cases
      involving commercial lease disputes, and the Arthur Anderson factors
      referenced above, the hourly rates charged, the time incurred by the lawyers
      and non-lawyer staff of AZA, and the tasks performed as reflected in Exhibit
      1, are typical of the usual and customary rates charged for attorneys' services
      in similar matters, are consistent with the hourly rates charged by practitioners
      of comparable experience, and were reasonable and necessary tasks in this
      matter.
17.   As of July 21, 2015, PSC has incurred reasonable and necessary legal fees and
      out-of-pocket expenses totaling $35,399.64. But for Revenew's appeal, PSC
      would not have occurred these fees and expenses.
18.   In the event this Court requests additional explanation on any of the items
      contained in this Affidavit or in the attached Exhibits, the undersigned is
      willing to submit an additional affidavit or to appear live at a hearing to testify
      or to respond to any additional matters of inquiry.




                                      Page 4 of5
EXECUTED this 22nd day of July, 2015.
                                                                                         ,.,

                                                        ~ L\ AA
                                                     TODD W. MENSrNef'               -



Sworn to and subscribed before me this 22nd day of July, 2015.


                           TERRI E KELLY
                       My Commission Expires
                                               \.~• •
                                               -~c.
                                                      • J:j)       ~/1
                                                                    ...~fL,~
                                                                               _;/

                           June 15,2018        Notary Public in the State OfT ex~




4829-6054-3782, v. 1




                                                   Page 5 of 5
                          AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI & MENSING P.C.
                                             1221 McKinney, Suite 3460
                                                 Houston, TX 77010
                                                Tax ID: XX-XXXXXXX




    May 15, 2015



 Invoice submitted to:

 PSC, LLC
 Attn: Gregg Goldstein
 5151 San Felipe, Suite 1600
 Houston, TX 77056
 Gregg Goldstein, General Counsel

 Invoice No.    23041
 In Reference To:        Cause No. 2013-59946; PSC Industrial Outsourcing, LP v. Revenew International,
                         LLC; In the 281st Judicial District Court of Harris County, Texas
                         Our File No. PSC013


          Professional Services

                                                                                                   Hours

          Goolsby, Edward

 4/7/2015 Review appeal filed by Revenew. (.2). Draft Motion to Dismiss                             1.10
          Revenew's Appeal for Lack of Jurisdiction and Rule 45 Motion to Award
          PSC Attorney's Fees. (.9).

 4/8/2015 Draft Motion to Dismiss Revenew's Appeal for Lack of Jurisdiction.                        6.10


 4/9/2015 Complete draft of Rule 45 Motion for Damages in responding to                             1.90
          Revenew's appeal. (1.9).

4/10/2015 Review notices and rules provided by the First Court of Appeals                           2.10
          governing Revenew's appeal. (.4). Draft Motion to Dismiss Appeal for
          Lack of Jurisdiction. (1.7).




                                                                                          1
 PSC, LLC

 Page

        2




                                                                                                      Hours

4/13/2015 Draft Motion to Dismiss Revenew's Appeal for Lack of Jurisdiction.                           6.80


4/14/2015 Work on Motion to Dismiss Revenew's Appeal for Lack of Jurisdiction.                         3.60
          (2.1). Select exhibits and prepare to be attached to same. (1.3). Input edits
          to motion from Gregg Goldstein. (.2).

4/15/2015 Review emails from opposing counsel regarding appeal.                                        0.10


4/24/2015 Draft Motion to Extend Time for Brief. (.3). Review Revenew's Response                       1.40
          to PSC's Motion to Dismiss for Lack of Appellate Jurisdiction and outline
          Reply. (1.1).

4/26/2015 Draft Motion to Extend Time for Brief.                                                       0.40


4/27/2015 Draft Motion to Extend Time to File Merits Briefs (.7). Draft Reply to                       2.30
          Revenew's Opposition to PSC's Motion to Dismiss Appeal for Lack of
          Jurisdiction and provide draft to Adam Milasincic. (1.6).

4/28/2015 Draft additional sections distinguishing cases cited by Defendant and                        6.40
          supporting sanctions in Reply to Revenew's Opposition to PSC's Motion
          to Dismiss.

4/29/2015 Research (.2).
          Call 281st Court (.3)                                                                        2.10
          Work on Reply to Revenew's Opposition to PSC's Motion to Dismiss. (1.6).



SUBTOTAL:                                                                    [        34.30   $9,261.00]

            Mensing, Todd
PSC, LLC

 Page

        3




                                                                                  Hours




 4/7/2015 Review notice of appeal. Formulate strategy regarding same.             0.60
          Communications with client regarding same.

 4/8/2015 Communications with client regarding notice of appeal.                  0.30


 4/9/2015 Prepare for client meeting. (.5) Receive correspondence from court of   0.70
          appeals (.2)

4/10/2015 Review Revenew's Request for Clerk's Record. (.3) Work on motion to     1.00
          dismiss appeal. (.5) Review appellate docketing statement filed by
          Revenew. (.2)




4/11/2015 Review additional correspondence from the Court of Appeals.             0.30




4/13/2015 Communications with Revenew counsel regarding basis for appeal. (.3)    0.90
          Communications with client regarding status. (.1) Work on motion to
          dismiss appeal. (.5)

4/14/2015 Communications with opposing counsel regarding stipulation. (.4) Work   0.80
          on finalizing appellate brief. (.4)

4/24/2015 Review Revenew response to motion to dismiss appeal.                    0.60
PSC, LLC

 Page

        4




                                                                                                  Hours

4/25/2015 Communications with client regarding same. (.2) Communications with                      0.30
          trial coordinator regarding trial setting. (.1)

4/29/2015 Review multiple filings by Revenew in trial court.(.2) Work on Reply                     2.80
          Brief. (2.6)


            SUBTOTAL:                                                         [      8.30   $4,150.00]

            Milasincic, Adam

 4/7/2015 Prepared outline of arguments for Motion to Dismiss Revenew's                            0.70
          Interlocutory Appeal for Lack of Appellate Jurisdiction.

 4/8/2015 Edit draft of Motion to Dismiss Revenew's Interlocutory Appeal for Lack                  0.40
          of Appellate Jurisdiction.

 4/9/2015 Revised and supplemented initial draft of Motion to Dismiss Revenew's                    2.40
          Interlocutory Appeal for Lack of Appellate Jurisdiction.

4/13/2015 Review and edit final draft of motion to dismiss Revenew appeal.                         3.90


4/14/2015 Exchanged emails with opposing counsel about potential stipulations for                  0.40
          resolution of appeal.

4/15/2015 Completed final review of and revisions to motion to dismiss Revenew's                   0.80
          appeal.

4/27/2015 Revised motion for extension of appellate deadlines.                                     0.50


4/28/2015 Work on revisions to PSC's reply in support of motion to dismiss appeal.                 1.20


4/29/2015 Work on revisions to PSC's reply in support of motion to dismiss appeal.                 2.80
PSC, LLC

 Page

        5




                                                                                  Hours


            SUBTOTAL:                                        [   13.10        $3,930.00]

            For professional services rendered                   55.70       $17,341.00

            Expenses:

            Administrative



4/15/2015 Court fees - Appeals Motion to Dismiss                                $10.29

4/28/2015 Court fees - Motion to Extend Time to File Brief                      $10.29

4/30/2015 Copy service - Lighthouse                                            $400.00


            SUBTOTAL:                                                    [     $420.58]

            Total expenses                                                     $420.58


            Total amount of this bill                                        $17,761.58
    PSC, LLC

    Page

           6




                              Attorney Summary
Name                                             Hours     Rate     Amount
Edward Goolsby - Associate                       34.30   270.00   $9,261.00
Todd Mensing - Partner                            8.30   500.00    $4,150.00
Adam Milasincic - Associate                      13.10   300.00   $3,930.00
                          AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI & MENSING P.C.
                                               1221 McKinney, Suite 3460
                                                   Houston, TX 77010
                                                  Tax ID: XX-XXXXXXX




    June 10, 2015



 Invoice submitted to:

 PSC, LLC
 Attn: Gregg Goldstein
 5151 San Felipe, Suite 1600
 Houston, TX 77056
 Gregg Goldstein, General Counsel

 Invoice No.     23162
 In Reference To:        Cause No. 2013-59946; PSC Industrial Outsourcing, LP v. Revenew International,
                         LLC; In the 281st Judicial District Court of Harris County, Texas
                         Our File No. PSC013


           Professional Services

                                                                                                   Hours

           Goolsby, Edward

 5/6/2015 Review letter from Revenew concerning Lippincott decision and read                        1.40
          Lippincott decision. (.4). Review and redact billing statements and update
          motion for sanctions under Rule 45. (.8).

 5/8/2015 Draft cover letter to be sent updating motion for sanctions for frivolous                 1.10
          appeal under Rule 45. (.2). Review and redact invoice statements. (.6).
          Update affidavit of Todd Mensing concerning attorneys' fees. (.3).

5/11/2015 Complete letter supplementing record concerning PSC's Rule 45 motion                      0.30
          for attorneys' fees. (.3).


5/13/2015 Review merits brief filed by Revenew and outline counterarguments for                     1.10
          PSC's merits brief.
 PSC, LLC

 Page

        2




                                                                                                     Hours




5/21/2015 Draft letter to trial court requesting supplementation of appellate record                  0.80
          and identifying missing exhibits attached to PSC's response to Revenew's
          Motion for Summary Judgment.

5/22/2015 Complete letter to trial court regarding supplementation of appellate                       0.40
          record and file it.

5/26/2015 Draft portion of merits brief relating to actual malice in business                         2.40
          disparagement claim.

5/27/2015 Draft portion of merits brief relating to actual malice in business                         3.20
          disparagement claim.

5/29/2015 Call Court to discuss supplemental appellate record.                                        0.30



            SUBTOTAL:                                                             [    11.00   $2,970.00 ]

            Leiker, Kelly

 5/8/2015 Prepare attorneys' fees statements for filing with Court of Appeals.                        0.50
PSC, LLC

Page

       3




                                                                    [   0.50   $97.50]

           Mensing, Todd

5/5/2015 Review letter circulated to Court of Appeals by Revenew.                  0.10
PSC, LLC

Page

       4




                                                                                  Hours

5/8/2015 Review letter filed by Revenew with Court regarding supplementation of   0.10
         the record.
PSC, LLC

Page

       5




                                                                                                Hours


           SUBTOTAL:                                                      [       0.20   $100.00 ]

           Milasincic, Adam

5/6/2015 Reviewed Revenew's supplemental letter to Court of Appeals and drafted                  1.20
         response letter.
 PSC, LLC

 Page

        6




                                                                                                   Hours




5/22/2015 Attended and argued hearing on Revenew's motion to certify interlocutory                  1.90
          appeal.


                           .

5/25/2015 Began drafting PSC's appellate merits brief.                                              1.60


5/26/2015 Continued drafting PSC's appellate merits brief.                                          1.80


5/29/2015 Continued drafting appellate merits brief.                                                1.40



            SUBTOTAL:                                                        [       7.90    $2,370.00]




            For professional services rendered                                       19.60   $5,537.50
PSC, LLC

 Page

        7




            Expenses:

                                                                         Amount

            Administrative

4/27/2015 Courier charges - Package to First Court of Appeals -          $23.95
          Mach 5

            Courier charges - Package to AZA - Mach 5                    $13.95

5/12/2015 Courier charges - Package to AZA - Mach 5                      $13.95

5/19/2015 Telephone - Conference call - Logix                              $9.69

5/21/2015 Court fees - Response to review motion                           $2.06

5/22/2015 Court fees - Request for supplemental clerks record              $2.06

5/31/2015 Copy service - Monthly user license - Lighthouse              $498.00


            SUBTOTAL:                                             [     $563.66]

            Total expenses                                              $563.66




            Total amount of this bill                                 $6,101.16
    PSC, LLC

    Page

           8




                              Attorney Summary
Name                                               Hours     Rate    Amount
Edward Goolsby - Associate                       11.00     270.00   $2,970.00
Todd Mensing - Partner                            0.20     500.00   $100.00
Adam Milasincic - Associate                       7.90     300.00   $2,370.00
Kelly Leiker - Paralegal                          0.50     195.00   $97.50
                           AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI & MENSING P.C.
                                                1221 McKinney, Suite 3460
                                                    Houston, TX 77010
                                                   Tax ID: XX-XXXXXXX




    July 10, 2015



 Invoice submitted to:

 PSC, LLC
 Attn: Gregg Goldstein
 5151 San Felipe, Suite 1600
 Houston, TX 77056
 Gregg Goldstein, General Counsel

 Invoice No.     23332
 In Reference To:        Cause No. 2013-59946; PSC Industrial Outsourcing, LP v. Revenew International,
                         LLC; In the 281st Judicial District Court of Harris County, Texas
                         Our File No. PSC013


           Professional Services

                                                                                                   Hours

           Goolsby, Edward

 6/2/2015 Draft and revise sections of merits brief related to malice in business                   2.60
          disparagement claim.

 6/4/2015 Revise merits brief and update sections related to privilege and                          3.20
          justification.

 6/5/2015 Revise sections of merits brief related to falsity, malice, privilege, and                6.10
          justification.

6/10/2015 Review, revise and double check record citations in PSC's merits brief.                   3.20


6/12/2015 Review, revise and double check all citations to record in PSC's merits                   4.60
          brief.
PSC, LLC

 Page

        2




                                                                                                 Hours


            SUBTOTAL:                                                      [        19.70    $5,319.00]

            Mensing, Todd

 6/8/2015 Edit appellate brief on the merits.                                                     1.20


 6/9/2015 Work on edits to appellate brief.                                                       1.40




            SUBTOTAL:                                                      [         2.0    $1,00.00]

            Milasincic, Adam

 6/1/2015 Completed initial draft of Appellee's merits brief.                                     8.50


 6/5/2015 Exchanged emails with Ward Goolsby regarding research for appellee's                    0.10
          brief on merits.

 6/8/2015 Continued revising PSC's appellee's brief.                                              3.50


 6/9/2015 Continued revising PSC's appellee's brief.                                              2.60




6/12/2015 Completed final revisions to PSC appellee's brief.                                      2.50
                                                                               ____________ ___________

            SUBTOTAL                                                           [     17.20     $5,160.00]
PSC, LLC

 Page

        3




            For professional services rendered                       39.5       $11,779.00

            Expenses:

            Administrative

6/10/2015 Courier charges - Package to 1st Court of Appeals - Mach                  $26.45
          5

            Courier charges - Package to AZA Law - Mach 5                           $13.95


            SUBTOTAL:                                                       [       $40.40]

            Total expenses                                                          $40.40


            Total amount of this bill                                           $1
    PSC, LLC

    Page

           4




                              Attorney Summary
Name                                             Hours     Rate           Amount
Edward Goolsby - Associate                       19.70   270.00         $5,319.00
Todd Mensing - Partner                            2.0   500.0
Adam Milasincic - Associate                      17.0   300.00
                            AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI & MENSING P.C.


Nickname          PSC013 | 3364
Full Name         PSC, LLC
Address           Attn: Gregg Goldstein
                  5151 San Felipe, Suite 1600
                  Houston, TX 77056
                  Gregg Goldstein, General Counsel


In Ref To         Cause No. 2013-59946; PSC Industrial Outsourcing, LP v. Revenew International, LLC; In the 281st
                  Judicial District Court of Harris County, Texas
                  Our File No. PSC013




Date         Attorney                                               Rate            Hours    Amount          Total
ID           Task                                             Markup %       DNB Time       DNB Amt
Attorney: Goolsby, Edward
   7/13/2015 Goolsby, Edward                                      270.00             0.20     54.00        Billable
      494965 A108 Comunicate(external)
             Call Harris County District Clerk about supplemental record for brief.
             Reference: L510 Appellate Motions and Submissions

  7/20/2015 Goolsby, Edward                                      270.00             1.70     459.00        Billable
     495447 A103 Draft/revise
            Revise PSC's brief to add new citations to the supplemental record
            recently filed with the First Court of Appeals.
            Reference: L510 Appellate Motions and Submissions


Total: Goolsby, Edward                                                              1.90                   $513.00

Attorney: Mensing, Todd
    7/2/2015 Mensing, Todd                                  500.00                  0.40     200.00        Billable
     492922 A104 Review/analyze
             Review Revenew Reply Brief.
             Reference: L510 Appellate Motions and Submissions

  7/17/2015 Mensing, Todd                                     500.00                0.10      50.00        Billable
     495444 A104 Review/analyze
            Receive correspondence from clerk regarding supplemental record.
            Reference: L510 Appellate Motions and Submissions




Total: Mensing, Todd                                                                0.50                   $250.00
                               AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI & MENSING P.C.
                                                                                                   Page      3

PSC013:PSC, LLC (continued)

Date          Attorney                                              Rate        Hours    Amount           Total
ID            Task                                            Markup %       DNB Time   DNB Amt
Attorney: Milasincic, Adam
    7/6/2015 Milasincic, Adam                                     300.00         0.40    120.00       Billable
     494126 A104 Review/analyze
              Analyzed Revenew's reply brief in support of appeal and wrote summary
              to client.
              Reference: L110 Fact Investigation/Development


Total: Milasincic, Adam                                                         0.40                 $120.00


TOTAL         Billable Fees                                                     2.80                 $883.00
              Hold                                                              0.20    $100.00


Date         Attorney                                           Price       Quantity     Amount           Total
ID           Expense                                        Markup %
Attorney: Administrative
    7/1/2015 Administrative                                   3711.00          1.000    3,711.00      Billable
     495491 E106 Online research
             Computer Research - Westlaw - June




Total: Administrative                                                                               $3,711.00



TOTAL         Billable Costs                                                                        $3,711.00
                        AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI & MENSING P.C.


PSC013:PSC, LLC (continued)

                                                                             Amount        Total


Total new charges                                                                      $4,594.00




                                         Attorney Summary

Attorney                         Rate          Hours        Charges     Slip Value    Adjustment
EBG                            270.00           1.90        $513.00       $513.00           0.00
TWM                            500.00           0.50        $250.00       $250.00           0.00
AAM                            300.00           0.40        $120.00       $120.00           0.00
Todd W. Mensing - AZA Law                                                                                            Page 1 of 3



                             Partner
                             3460 One Houston Center
                             1221 McKinney Street
                             Houston, Texas 77010-2009
                             Phone: 713 655-1101
                             Fax: 713 655-0062
                             Email: tmensing@azalaw.com
                             Download Vcard




                                                                                                                        2

Todd W. Mensing focuses on complex commercial litigation. He is Board Certified in Civil Trial Law by the Texas
Board of Legal Specialization, a distinction reserved for Texas trial lawyers with a high degree of trial experience
and expertise. During the last ten years, an average of fewer than ten attorneys per year statewide has earned the
distinction. He is recognized among the top lawyers in the nation for commercial litigation in the 2014 and 2015
editions of The Best Lawyers in America. And Mr. Mensing is recognized in Texas General Commercial Litigation in
the 2014 edition of Chambers USA: America’s Leading Lawyers for Business published by London-based
Chambers and Partners. He was elected to the prestigious American Board of Trial Advocates (ABOTA), an elite
group of the country’s leading judges and civil trial lawyers.
Mr. Mensing has tried cases in virtually every arena, including in the areas of commercial and intellectual property
disputes, executive employment litigation, defense of catastrophic personal injury cases, and complex family law
matters and criminal trials.
Mr. Mensing is on the Texas Super Lawyers 2013-2014 lists and was named one of the Top 100 Super Lawyers in
Houston in 2014. He also was put on the list in only his fifth year of practice and was one of the youngest attorneys
in Texas to be named a Super Lawyer. He was named to the “Who’s Who in Energy” list of top 100 Houston energy
industry leaders published in 2011 – 2014 in several U.S. city business journals. Mr. Mensing has also been named
one of Houston’s Best Lawyers by H Texas Magazine.
Prior to joining Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C., Mr. Mensing graduated with honors and in
the top ten percent of his class at the University of Texas School of Law. He obtained his undergraduate degree
from Stanford University.
Here are some of Mr. Mensing’s recent results for his clients:
• Air Liquide Large Industries U.S., LP v. NRM Investments, Inc., et al. Won a jury verdict for a Houston-based industrial gases
  company in a nearly $4 million fraud and breach of contract case. Mr. Mensing’s cross-examination of opponent’s primary
  expert ended with the key witness admitting he was not, in fact, an expert. The jury rejected all of the $2 million plus claims
  against Mr. Mensing’s client and awarded his client $1.7 million, representing full damages, including attorneys’ fees.

• Sentinel Integrity Solutions, Inc. v. MISTRAS Group, Inc. Defended at trial a Houston petrochemical inspection company in a
  $10 million trademark infringement suit in federal court in Houston. At the close of the evidence, the Court dismissed the
  plaintiff’s trademark infringement claim against Mr. Mensing’s client. The jury then deliberated on Mr. Mensing’s client’s
  counterclaim for invalidation of the plaintiff’s trademark. The jury awarded a verdict in Mr. Mensing’s client’s favor by
  invalidating the plaintiff’s trademark after an hour of deliberations.

• New Jersey Department of Environmental Protection, et al. v. Exxon Mobil Corporation f/k/a Exxon Corporation, et al.
  Defended an international gas storage and pipeline company in a $100 million environmental suit brought by the State of New
  Jersey against Mr. Mensing’s client and two other major energy companies. After several years of litigation, the State
  released Mr. Mensing’s client for less than one-percent of its original demand.

• MBI Global, LLC, et al. v. Hunter Building & Manufacturing, L.P., et al. Five days before jury selection, Mr. Mensing stepped in
  as lead counsel for two manufacturing executives accused of breaching their fiduciary duties to their former employer by
  forming a competing company and joint venturing with a competitor. Mr. Mensing also represented the executives’ new
  company, which the former employer accused of misappropriating trade secrets. The plaintiff claimed over $100 million in
  damages against AZA’s clients, as well as several co-defendants. At the end of the month-long trial, the jury awarded less
  than 2% of the plaintiff’s damages against the executives’ new company, and no-liability findings in favor of the executives




http://www.azalaw.com/attorneys/todd-w-mensing/                                                                       4/14/2015
Todd W. Mensing - AZA Law                                                                                                Page 2 of 3



  themselves. On appeal, Mr. Mensing obtained a complete reversal of the verdict, and the appeals court rendered a take-
  nothing judgment against the plaintiff.

• Wade Brady v. LeaAnne Klentzman and Carter Publications, Inc. d/b/a The West Fort Bend Star, Inc. Obtained a $1.1 million
  jury verdict, including $1 million in punitive damages, against a Houston-area newspaper. The verdict represents one of the
  largest defamation verdicts against a newspaper in Texas history.

• Devin Manning, as Next Friend of Byron Marquis Randon, II v. Eloise Angulo et al. Achieved a defense verdict for a Houston
  medical group in a malpractice trial in which the parents of the child patient alleged that negligent care resulted in severe and
  long-term injuries.

• Al Mamounia, Inc. and Jean Soussan v. Charles M. Lusk, III, d/b/a Guzman Interests, et al. Obtained defense verdict for the
  owners of the Lancaster Hotel located in downtown Houston in a commercial real estate dispute. At the conclusion of the two-
  week trial, the jury deliberated for only two hours before unanimously rejecting each of the plaintiff’s claims. The jury also
  found against the plaintiff on counterclaims for statutory theft and conversion, and also entered a finding of malice.

• Bader Malallah, Ph.D. v. Noble Logistic Services f/k/a Dedicated Services, Inc. Successfully defended at trial the Chief
  Financial Officer of a publicly-traded company. The CFO’s former employer sued Mr. Mensing’s client for breach of fiduciary
  duty and sought punitive damages, claiming the CFO had participated in an embezzlement scheme, engaged in self-dealing,
  and conspired to bring litigation against the company while still an officer. The jury delivered a unanimous defense verdict.

• Gaines Watkins v. Input/Output, Inc. Successfully represented at trial an executive of a seismic equipment manufacturer
  claiming age discrimination. The jury returned a verdict that the employer discriminated against Mr. Mensing’s client when it
  terminated him, and did so willfully, resulting in a $1.5 million judgment that was the second-largest employment verdict in
  Texas that year.

• State of Texas v. John Doe. Obtained acquittal at trial of a Houston university professor prosecuted for sexually assaulting a
  female student. After deliberating for less than an hour, the all-female jury returned a not-guilty verdict.

• Ho v. Eckerd Corp et al. Achieved defense verdict for drug provider alleged to have caused severe and long term injuries by
  virtue of providing incorrect drug to the plaintiff.

• Harris County v. Shell Chemical, LP. Represented Harris County in a lawsuit against an international chemical company that
  resulted not only in a historic fine against the company, but also a series of groundbreaking concessions requiring the
  company to provide notice of pollution events to Harris County.

• Plains Marketing, L.P., et al. v. Prairie Pipeline Contractors, Inc. Represented a national pipeline company where the plaintiff
  contractor alleged Mr. Mensing’s client owed it more than $20 million. After pursuing a fraud counterclaim, Mr. Mensing’s
  client settled the matter for less than five percent of the plaintiff’s original demand.

• In the Interest of Xochitil Trejo Whetzel, A Child. Mr. Mensing successfully represented the mother of a minor child in a
  lengthy and complex child custody jury trial. The Court-appointed attorney representing the minor child, as well as the father
  of the child, opposed the relief sought by Mr. Mensing’s client. Mr. Mensing’s client nevertheless prevailed on all issues. The
  trial was the Court’s longest of the year. Mr. Mensing stepped into the case ten days before trial.

• Hedges Industrial Enterprises, Inc. v. Rio Tinto PLC v. Motion Industries. Defended a national automotive manufacturing
  company in a trade secret dispute filed in Arizona federal court in which the plaintiff sought over ten million dollars in damages.
  After successfully asserting theories against the co-defendant and the plaintiff, the case settled for less than two percent of the
  plaintiff’s original demand.

• H.E.Y. Ltd. and Aquaduct LLC v. Millennium Interests, Ltd. Represented a large Houston real estate developer in a breach of
  fiduciary suit in which the plaintiffs sought $30 million in damages. The case settled for less than three percent of the plaintiff’s
  original demand.

• Tennessee Gas Pipeline Company v. Columbia Gulf Transmission Company. Defended against a $150 million breach of
  contract lawsuit related to the joint operation of a pipeline system located in offshore Louisiana. A national energy corporation
  brought the case against Mr. Mensing’s client, a multi-state pipeline company. Mr. Mensing’s client achieved a walk-away
  settlement.




http://www.azalaw.com/attorneys/todd-w-mensing/                                                                           4/14/2015
Todd W. Mensing - AZA Law                                                                                                                     Page 3 of 3



• Arturo Flores, et al. v. Millennium Interests, et al. Defended a national real estate development firm in a bet-the-company
  lawsuit filed in federal court. Closely monitored by lawyers, trade groups, and legislators across Texas, the case involved the
  application of a new series of legislative reforms that had not yet been interpreted by any court, and held industry-wide
  implications for Texas real estate developers. The Court issued a take-nothing judgment in favor of Mr. Mensing’s client and
  construed the law in his client’s favor.

Mr. Mensing was born in Modesto, California. In 1994, he earned an A.B. in English, with Honors, from Stanford
University. In 1999, Mr. Mensing graduated in from the University of Texas School of Law, where he was a four-
time recipient of the Dean’s Achievement Award. After graduating from law school, Mr. Mensing began his career in
the litigation section of Vinson & Elkins, L.L.P. In March of 2001, Mr. Mensing joined Ahmad, Zavitsanos,
Anaipakos, Alavi & Mensing P.C.
EDUCATION
• Stanford University (A.B., with Honors, 1994)
• University of Texas School of Law (J.D., with Honors, Order of the Coif, 1999)

*Internet mail is not fully secure or private. Therefore, please do not transmit confidential information via Internet mail. Transmission of information is not
intended to and does not create an attorney-client relationship. Please do not assume that your communications sent using Internet mail are privileged or
confidential. Please do not send Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. any confidential information via the Internet without previously
consulting one of our attorneys.
**Nothing on this web page is intended to represent that Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. currently represents any particular clients
mentioned because matters and client relationships naturally terminate from time to time.
Terms of Use | Careers
Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. Copyright 2015




http://www.azalaw.com/attorneys/todd-w-mensing/                                                                                                 4/14/2015
Adam Milasincic - AZA Law                                                                                                 Page 1 of 2



                               Associate
                               3460 One Houston Center
                               1221 McKinney Street
                               Houston, Texas 77010-2009
                               Phone: 713 655-1101
                               Fax: 713 655-0062
                               Email: amilasincic@azalaw.com
                               Download Vcard




Adam Milasincic is a trial and appellate lawyer who sues and defends some of the largest companies in Texas,
often in the energy sector. He represents both plaintiffs and defendants in industries as far-flung as hospitality and
information technology, maintaining a broad practice that has included management of multi-million dollar contract
disputes, partnership break-ups, business torts, mineral lease contests, labor disputes, employment claims, and
wrongful death, among others.
For his plaintiffs’ work, Mr. Milasincic was selected for inclusion in the 2015 Texas Rising Stars list, which honors
the best Texas lawyers under age 40 and those who have practiced less than 10 years. Fewer than 2.5 percent of
eligible Texas attorneys earn this selection each year.
His work is routinely profiled in business media such as Law360 and the Houston Chronicle. (See recent examples
here , here , here, and here.)
RECENT SUCCESSES FOR PLAINTIFFS INCLUDE:
• Selected jury, examined witnesses, and argued dispositive motions, leading to $11.4 million verdict for business
  disparagement and dismissal or defeat of all counterclaims.
• Helped royalty owner win $1.2 million settlement in pooling dispute with operator.
• Represented minority owner of hotel and retail business in lawsuit against majority owners and achieved highly favorable
  settlement that resulted in client obtaining sole ownership of both businesses.
• Won precedent-setting decision under Outer Continental Shelf Lands Act to send client’s multimillion-dollar dispute over
  natural-gas processing plant back to state court. Plains Gas Solutions, LLC v. Tennessee Gas Pipeline Co., 2014 WL
4365087 (S.D. Tex. Sept. 2, 2014).
• Represented former United States Cabinet member in trespass dispute with pipeline developer, resulting in highly favorable
  terms for new easement.

RECENT SUCCESSES FOR DEFENDANTS INCLUDE:
• In trespass suit against oilfield transportation giant, wrote and argued special exceptions that cut in half plaintiff’s $73 million
  damages model, and wrote and won summary judgment motion that further restricted damages to little more than $300,000,
  resulting in plaintiff dropping all claims against my client.
• In suit alleging elaborate conspiracy to fire two oilfield tool employees based on race, won summary judgment for defendant
  and won award against plaintiffs for $21,000 in court costs, including partial recovery of electronic discovery fees.
• Wrote all trial and appellate briefs, resulting in affirmance of pre-discovery dismissal of complex suit against government
  pension fund by six fund members and the City of Houston. 405 S.W.3d 204 (Tex. App.—Houston [1st Dist.] 2013).
• Won Rule 12(b)(6) dismissal of claim for breach of implied warranty of merchantability and pursued strategy that forced
  plaintiff to dismiss the remaining claim with prejudice—and without receiving any settlement.

BACKGROUND
Before joining AZA, Mr. Milasincic was a litigator at Baker Botts LLP. He received his law degree from the
University of Virginia School of Law, where he served as a Virginia Law Review articles editor and earned the
highest grades of any student in his first-year class. He also earned the highest score out of the 2,468 applicants
who took the July 2011 Texas bar examination, an accomplishment for which he was twice featured in the Texas
Lawyer.
During law school, Mr. Milasincic interned for Judge Lynn N. Hughes of the U.S. District Court for the Southern
District of Texas, and, as a member of the law school’s Supreme Court Litigation Clinic, contributed to the winning
briefs in Borough of Duryea v. Guarnieri, 131 S. Ct. 2488 (2011) and Nevada Commission on Ethics v. Carrigan,
131 S. Ct. 1899 (2011).
Prior to law school, Mr. Milasincic served as the communications director to the Realtors Association of
Metropolitan Pittsburgh and as the chief of staff and campaign manager for a Pennsylvania legislator. While
earning his journalism degree from Kent State University, he also worked briefly as a newspaper reporter.
EDUCATION
• J.D., University of Virginia School of Law, 2011
  • Order of the Coif
  • Articles Editor, Virginia Law Review
  • Earle K. Shawe Labor Relations Award

                                                                                                                      3
http://www.azalaw.com/attorneys/adam-milasincic/                                                                            4/14/2015
Adam Milasincic - AZA Law                                                                                                                     Page 2 of 2



 • Supreme Court Litigation Clinic

• B.S., journalism, Kent State University, 2006
  • Kappa Tau Alpha

PUBLICATIONS
• “Limitless Opportunities,” Texas Bar Journal, January 2012
• “Disorder Certifying a Class: Misinterpretations of Rule 23(c)(1)(B) and a Proposed Alternative,” 97 Virginia Law Review 979,
  June 2011

ADMISSIONS
• State Bar of Texas
• United States Court of Appeals for the Fifth Circuit
• United States District Courts for the Southern, Northern, Eastern, and Western Districts of Texas

*Internet mail is not fully secure or private. Therefore, please do not transmit confidential information via Internet mail. Transmission of information is not
intended to and does not create an attorney-client relationship. Please do not assume that your communications sent using Internet mail are privileged or
confidential. Please do not send Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. any confidential information via the Internet without previously
consulting one of our attorneys.
**Nothing on this web page is intended to represent that Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. currently represents any particular clients
mentioned because matters and client relationships naturally terminate from time to time.
Terms of Use | Careers
Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. Copyright 2015




http://www.azalaw.com/attorneys/adam-milasincic/                                                                                                4/14/2015
Edward Goolsby - AZA Law                                                                                       Page 1 of 1



                                Associate
                                3460 One Houston Center
                                1221 McKinney Street
                                Houston, Texas 77010-2009
                                Phone: 713 655-1101
                                Fax: 713 655-0062
                                Email: egoolsby@azalaw.com
                                Download Vcard




Edward Goolsby focuses on complex commercial litigation. A summa cum laude graduate of the University of
Houston Law Center, Mr. Goolsby was editor-in-chief of the Houston Law Review. He served as a judicial intern to
both the Hon. Jerry Smith of the U.S. Court of Appeals for the Fifth Circuit and the Hon. Adele Hedges of the
Fourteenth Court of Appeals of Texas.
Mr. Goolsby, who graduated with highest honors from the Medill School of Journalism at Northwestern University,
has won scholarships and awards for his writing and communications skills, including the Susman Godfrey L.L.P.
Award for Outstanding Paper in the Area of General Litigation in 2013.
Before law school, he worked in television news, both as a reporter in Lansing, Michigan, and as a news producer
in Houston. During college he won an Emmy Award for Best Student Newscast while serving as news director and
anchor of the Northwestern News Report.
EDUCATION
• University of Houston Law Center, JD. summa cum laude
  • Ranked #5 of 253
  • Order of the Coif
  • Order of the Barons
  • Editor in Chief – Houston Law Review Board 51
  • Writer for ABA Media Alerts Project for Fifth Circuit cases (Spring 2013)
  • Tutor for Prof. Craig Joyce’s Torts class (Fall 2012)
  • Mock Trial Team Member (Fall 2011 – Spring 2013)
  • American Law Institute CLE Scholarship and Leadership Award (Spring 2014)
  • Susman Godfrey L.L.P. Award for Outstanding Paper in the Area of General Litigation (Spring 2013)
  • LEX Certificate Awards – Highest Grade in Legal Research and Writing, Constitutional Law, Property, and Law Practice
    Strategies (2011 – 2012)

• Northwestern University, Medill School of Journalism, B.S. summa cum laude in Journalism and Political Science
   • Josephine B. and Newton N. Minow Prize in Communications – Outstanding communication skills and an accomplished
     academic and campus career (Fall 2010)

    William C. Fyffe Memorial Award – Best broadcast journalism student at Northwestern (Spring 2010)

BAR ADMISSIONS
•   State Bar of Texas
•   U.S. District Courts for the Eastern District of Texas
•   U.S. District Courts for the Northern District of Texas
•   U.S. District Courts for the Western District of Texas

AWARDS AND DISTINCTIONS
• Board of Directors of the Houston Law Review (April 2014 – present)
• Emmy Award – Anchor/News Director for the Best Student Newscast, as selected by the Chicago/Midwest Chapter of the
  National Academy of Arts and Sciences (Fall 2011)

PUBLICATIONS
• Why So Serious? Taking the Word “Seriously” More Seriously in Plain Error Review of Federal Sentencing Appeals, 51 Hous.
  L. Rev. 1449 (2014)


Terms of Use | Careers
Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C. Copyright 2015


                                                                                                          4

http://www.azalaw.com/attorneys/edward-goolsby/                                                                  4/14/2015